     Case 2:20-cv-01562-JCM-BNW Document 40 Filed 04/16/21 Page 1 of 2



 1 ROBERT D. SWEETIN
   Nevada Bar #12647
 2 DAVISON VAN CLEVE, PC
   5795 Rogers Street
 3 Las Vegas, Nevada 89118

 4 Email: rds@dvclaw.com
   SAMUEL D. CASTOR (PRO BONO)
 5 Nevada Bar #11532
   ARIEL C. JOHNSON (PRO BONO)
 6 Nevada Bar #13357
   Attorneys for Plaintiffs
 7

 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA

10 C.M., individually and as parent to D.M.,              CASE NO.:      2:20-cv-01562-JCM-BNW
   B.C., individually and as parent to C.C.,
11 L.C., individually and as parent to C.C.,              STIPULATION AND [PROPOSED]
   D.C., individually and as parent to R.C.,              ORDER TO EXTEND TIME FOR
12 C.S., individually and as parent to D.S.,              PLAINTIFFS TO REPLY TO CCSD
13 L.K., individually and as parent to M.K.               DEFENDANTS’ RESPONSES (ECF
                                                          NOS. 37 AND 38) TO COUNTER-
14 on behalf of themselves and all others                 MOTIONS FOR LEAVE TO AMEND
   similarly situated,                                    COMPLAINT, ENLARGE TIME FOR
15                                                        SERVICE, AND TO STAY THE
                           Plaintiffs,                    COURT’S RULING ON
16                                                        DEFENDANTS’ MOTION TO
   vs.                                                    DISMISS [ECF NO. 22] AND
17
                                                          MOTION TO STRIKE [ECF NO. 23]
18 JESUS JARA, individually and personally,               (ECF NOS. 33, 34 AND 35)
   DUSTIN MANCL, individually and personally,
19 and CLARK COUNTY SCHOOL DISTRICT;                      [FIRST REQUEST]
   and DOES 1 through 100; ROE ENTITIES 11
20 through 200, inclusive,

21                           Defendants.
22

23          Plaintiffs C.M., B.C., L.C., D.C., C.S., and L.K., on behalf of themselves and all others

24 similarly situated (“Plaintiffs”), and Defendants JESUS JARA, DUSTIN MANCL and CLARK

25 COUNTY SCHOOL DISTRICT (“Defendants”) (collectively, the “Parties”), by and through their

26 undersigned counsel, hereby stipulate and agree, subject to the approval of the Court, as follows:

27          1.    Plaintiffs’ Reply to Defendants’ Responses (ECF Nos. 37 and 38) to Counter-

28 Motions for Leave to Amend Complaint, Enlarge Time for Service, and to Stay the Court’s Ruling

                                                     1
     Case 2:20-cv-01562-JCM-BNW Document 40 Filed 04/16/21 Page 2 of 2



1 on Defendants’ Motion to Dismiss [ECF No. 22] and Motion to Strike [ECF No. 23] (filed as ECF

2 Nos. 33, 34 and 35, respectively), currently due on April 5, 2021, is hereby extended up to and

3 including April 21, 2021.

4          IT IS SO STIPULATED.

5 DATED this 5th day of April, 2021.              DATED this 5th day of April, 2021.

6 DAVISON VAN CLEVE, PC                           MARQUIS AURBACH COFFING
7

8   /s/: Robert D. Sweetin                         /s/: James A. Beckstrom
   ROBERT D. SWEETIN (NV Bar 12647)               CRAIG R. ANDERSON (NV Bar 6882)
 9 5795 Rogers Street                             JAMES A. BECKSTROM (NV Bar 14032)
   Las Vegas, Nevada 89118                        10001 Park Run Drive
10 SAMUEL D. CASTOR (NV Bar 11532)                Las Vegas, Nevada 89145
   Attorneys for Plaintiffs                       Attorneys for Defendants
11

12

13                                     IT IS SO ORDERED.
14

15                                     _____________________________________
                                       UNITED STATES DISTRICT JUDGE
16                                      April 16, 2021
                                       _____________________________________
17                                     DATED
18
19

20

21

22

23

24

25

26

27

28

                                                 2
